Hall, J.
The appellant has filed with the clerk of this court seven copies of Ms abstract of the record and his brief, written on a type writing machine. By rule fifteen of this court, it is required that the appellant file with the clerk seven copies of a printed abstract of the record and brief. The appellant has not complied with rule fifteen. The abstract of the record and brief, under the rule, must be printed, in the ordinary sense of the word printed. On account of appellant’s failure to comply with rule fifteen, the appeal is dismissed.
All concur, except Ellison, J., who dissents.